1.
                                                    ‘.3


   OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                      AUSTIN




Iion.G. k. Ihltere
couiitgj;ttornsg
San %SabaCounty
San :klba,~ex.%ti
Eon.   S.   A. l”altors,     Key 25, 1939, %ge 2


       in eaab case of intorventloni Or, &all
       tha oflicars        receive   any aCditloaa1   fees
       where there are pleas of intervention?
             "Air8
                 aounty attorney tiling them suit8,
       ee I uaderstandit, 1 em entitled to not
       mre then ten percent acmraiasiona   for the
       amount of Judgment In favor Or int4rvenom
       taxed   aa pert or the ooats an4    mD8 should
       not b4 4ntitl4d to th4.ddfti&~.ao           l8
       attonlop'ar . orfntolToJll8g but the elo*
       andth48b rsf Mmuld k on&edto              mmddb
       'tlonal$&CC a&h for the laterwntlOa.-
         Xf .w bate oorrsatly lnteqmted    your laqw,
the qusatlon aubmltto4 is a8 above ltated.




              "I%0 cot8&tyor Rl8trMt AttorEoy 8hel.l
                                       in ti Otlit8



             "EbtoMfi~        8U%t8fOrth4X'44W427
       Of dellnqwst t4x44 fat uby y4aP, 80@08
       ahsll  bo glveu to the wrmr     or awawr8 ai said
       propsrtf88 iSp~~bbdr~~fn&ti~um~.
       ot the Revised Civil 8tatute8 of TOXM, l%M,
       OS VatelldOd  by ChZIpt~ 119, P4@3 196, 3x8$8Of
       the Fety-Seaond     Logblature,   Regular    SMSlOu~
       Tb0 i~4~,h8r4inprwa4d        ior am       not ~oom4
       to uor shsll the verlous off'laershsnln a8nmd
       be entitled thsrato in any atit .u.nleieli~lt    be
       proved that notlae has been given to the aner
       fba the time and is the mannor provided by
           .
lion. c. A. Yaltern, Xay 25, 1932, Pa,ge3


          "In all cases, the oaepensatlonor said
     Attorney shall be Fwa (&.OO) Dollars for the
     first traot en& One (#l.aO) Dollar for eedh
     aCditlona1tmat up to four (41, but said fee
     In no aase to exceed NYS ($5.00) Dollars.
     And provided,that In any suit brought agalnat
     any individual   or oarporete tnrnar,all paat
     due tsxes for all previous years on suah tract
     or tracts shallbe lmluded;and praridwl,
     further that tier4   there  4r4 semral1Ot8  ln
     the 84~14 abd~tloa or   8ub4ivision delinquent,
     bs1ongiaetO'tha 8U8C!Ull4r,au.saidd4%+                                                         :
     $W~blOtUt”hu                     ho made th8 8obj4Ot                      Of    4
                          .

              "Allf~1lpxwlde4toctheoffl~orahore
     in6h~b4tT44t46Ui488OfOff%044&&~
     eamt4a   for u    mob,   mb scrid-~offlaors
                                            8hall
     not     reaelve          am     rot&a       uld     t 448     id     (1x!ftou          .of
     the.-                    otmpmaatl@a          allalod         said         offlom
     under        the
                 lu6offhlm     SWze;,andpxwl#e4
    fVSt.hOl- th@t  t-h8 &tlEt~-At~*     cr&bUl
    DlatrletAttmaey or Mstrlot       Attornmy &ball
    notbaanMflo4totho         f888 himaXngrov24ad '~
    for ln lnntuwea wham amh dol$~quont tuu
    arooolloot86maore8xltmot8hetwwtho
     C&881--’                       oomtand        othm          ror WA*oob
     leotlenai suohtuos,uaUlamaaWimtia&ooa
     the     f448       heroin       ~rovld8tkfOr woh               effi00?8                #hall
     l&Of b0 4884884d                UOF 04lbSfsb,

              RBe        ShoruT         or @m&able            of   ‘the Couu&y
    in*hiahth8 milt l0 padiag shdll~%Ofm~
    farofTau()t,cKi)Dol&rnlnuohoMonbfoh
    ulll.oovar the 6orvlae or @ll pr44486, u&d
    %ehe~~ingOithepzqnu=tyaa~            exaOtztl~d44d~
               us in w      auah soit,     $Fl-O44?JS.i8
    ~lMu4d t: be i~erved3.nCoumtleB other the3 the
    one in uhloh the wit 1s peaMng, the Shsrifl
    Or Constable 84lWia(l the  8-4     &M.&t    X444iT4  a
     if34 Of       On4     (8t.00)       MUM           i.Xi 44Ch        EUit        f4X     hz8
     cierviaaa.

              The        Dlstriat        Clerk     shelJ retoslw~a                        to4
Eon. (1. A. Yalters. Lky 25,1933,                1’age 4



       of 7ko (32.00) Collars in full fcr hia ser.
       vices in eaah case.
            The County Clerk shall reaelve One
       ($1.00) Pollar in full for his servlaes In
       eaoh cam.
             *Pmvlaea,  thnt the fees herein pk
       rided for ih aonneetlm tith.dellnquent
       tar 8uits  Ohau. Oo88titUt4 the Only i448~
       that shall be obfmgod by uala oiiloem Sor
       prepm%zg,til~,inrtltutlz&        aadprOseaut-
       ins Wit8       OILdellnquah        fusP     Urd
                        andall
       oolleotiouthereof,                        &W
       wlthsra-haw~rexmale&
            "xnoaso the d8~8qWnt     teepsyer   oholl
       pay to th0 ooll*ot8rth4   anot+ or a4l~qwnt
       tous for rhloh he 18 liable     together with
       400ru4a      Int4r4st   4ft4xtb4      fh
       fOlW#d#WIt18t4k~@Mt
       thea, oaly one-hslfofthe foo8 taxable %a
       SWJh~ 4888, U prmib8dfOrh4Nittj 8mb8
       o ha r glg
                e ad ia h
                        o ia
                          t m
          Art1018 1533 R8~ie& Civil Statutes,   proridsrr
that   the   tees
              aXLao & tha ofTlam lathe aboW qpbka
art1010 "shallbe texti a8 eaeta a&mt     the lanU to be
sold uader +dgmwtfbr taxwra
          Bothof th488artiol484r4apartof       Whapter
10, Title 128 oi the Revised 81~11 i3tatutesoi 1925,*
refemd to in Duotlan W of &Male 7?54!5m,    Vernoa*e
Aanotetd Etatutea, hereinaitarquoted,
                  ,.
          In M87, the Ie&slaturo~for the flr8t time
spaoted a rather aamprehennlrestatute deflnlng "taring
units' and authorizing suah units to intervene,if not
impleaded,made 4 pnrty defendant, by another suoh unit
whloh bad tiled suit ror d4llnquent taxes due it on ma1
pmperty on which, or a part thexeoi, the ispleaded or
interveningunit also bed a delinquent. tax cbim.
Eon. 0. x. l.alters,
                   my    25, 1929, Page 5


Ctoptcr 806, ??e@.ur Elesc;ion,45th X.e&3lature,Arti-
cle 7345b, i’crnon’s Annotated Zatutes, The pertinent
sect&m of t!liaArticle are 1, 2, 6 and 13, whloh
read, mcpoctlYely, us folkus:
         "Sec. 1. Por all purposes oi this Act,
    the tern *taxingunlts,t shell include the
    F.-tote
          of Texae or any town, city or county
    in said E+&ta, or any corporationor district.
    orcan%zedunder the laws of the Stats with
    authority ta lerg and collect taxas.
             "S&O. 6. In any  henal’ter
                               6uit     brought
    by or in behalf of any taxIn&unitas above-
    defined, for delinquenttaxes letled a@lnst
    property byw    such taxing unit, the,plain-
    tlrf may ml-a    aa parties d4rwm    any
    or.all other taxln6 units haring a4mtqtua
    tax olaim8 agalnat au& prqnmt* or any part
    thersof,and it shallbs the dutyof eaahde-
    feadaittaxingunit,uponbolngrrer~ed  ulth
    oltatlan es mrided b Law to appear in a&d
    aautseand flPb its Ql&l for dsliaquent tax66
    agallult8u4h pn   rty or any psrt therear.
    It &all b4 mUf rold       wmrlae upon tlm St&e
    erlv5aesTeru,inaay4otmtyirrrut3lisultto64m
    oitatlonugkonth*Ckmat~TuCollootorah8rgd
    riththo autyof aox&ot5.ng au& a0mqu08kt
    taxes duetheStakaadaouatyagalnst          6uoh
    prqmrty and It ehmll be suffloient aervioe
    upon anyotbertulqg onit to .udrv*oltatlon
    upon the orBoer 0hampU with th4 duty or
    oolleotingthetaxtm of suoh taxlng unit or
    upan .th4Mayor, n-4~iate,     or Ohainun~ or
    the goternlnt~ bodyof euohtuing tit, or
    upcmthei3eoretaryof 8uuhtaxingunlL           Any
    taxing unit ha*     any olairpror Uellnqwnnt
    tarea sgalaet euohpro~rtywywaive         the ls-
    maan   cud 44mics of altation upon It,
         "It shall be mandatory upon any such
    taxing unit so rlUng.suoh suit or suits,
    In all oases where all other taxing units
    are not lmyltadadto notify all such taxing
    units not so lqleaded of the filing of such
    !Ion.C. ii.'-alters,
                       Xay 25, 1939, Page t3


        8d.t Or SilitS, Mach nctice to be given by
        dopositlrq in the United Sates nail a m-
        ,@tored letter uddresmd to ~ucfitaxing
        unit or units @vinE ths nme or nam48 of
        t#baplctitisr rcrKi deferuknts,the court
        wkere filed, and a short Usscrlptionor the
        property involved in mid suit so that such
        taxing units not Impleadedmy ht~vethe
        oproFunltpto intervene RS herein provided.
              "330. 6. ti.1court f.?OStO, lnoludw
        omts Of 64rrirlgproa4ss, in Imy suit hem-
        attrr brought by or in bahals or any taxIrig
       'UnItIsror dsiinquanttaxer inyhluh     mlts
        all other   taxlq unitshaving a delinquamt
        tarolaia!ega~tsuahpmperEyorwprrt
        theno?, hav4 been irplu4.4, together rlth
        all 4x$4ns4s of fomoloeura sale and snob
        masonable attorneylsfess as may be inourra4
        bf the interplaadodor latarvanlqgtaring .
        ualta,not oxaaedin&tan psraent (lO$I
        of th4 anount sue4 for, suoh attorrtsf*8   fo48~
        to be subjwt    to tha lppWd   Or the oopzrt
        to4etherrlth auah reaeonabla 4xp4ns46 M
        the taxing units uy lnour in pro4urlng 4&a       %.
        and lnfonatloa a# to the name, 14entl~~
        erd io0ati0n~   or   n4448fum ,prrti44           and in --
        proourlng nuiossa        l@       d4soriptions          of
s       *ha PTOQWQ', .sh3        b4   dar~eablh          M   oourt
        ao8ta.


               =s40.  15.                or this dot
                          Th4 provleloJl#l
        ahall be oPIPUIPt.lve of an4 in addition to
        all other rights as4 ramsdies to *lob aar
        taxing unit w     be entltlod,but as to any
        proaeealngbrought unltsrthisAot, lr agy
        part or portioa or tlda Aat b,a~IIk oonfllot
        with any mrt or portion or any law of the
        state,    thetexms and proYleions or this
        Aat shall govsrn as to suah proasedlng.
        The provisloneof Chapter 10, Title 122 of
        the Revised Civil Statutss or 1925 shall
        govern suits brought under this hot exaapt
        ao herein provided. Aota 1937, 45th Leg.,
        p. 1494-a, oh. 500.
fkn. G. X. t'slters,
                   tky 35, 1939, Face 7


         All cf the ahGve quoted sthtutes relate to
the ccllcction of delinquent taxes by suit and/or Che
fees to he slXomd certain oflicers for serviaes ren-
dared in comectlcn therewith and mst be CODStNed
toeether. hxtldle 7332 is an older statute then chicle
9345b, 'andIf in coafliotwith rection 6 themof must
yield to the ymviblons of the latter. From theee &,a-
tutes, we must get our cinswerta your queetlon. In er-
tminlng thm, we oust keep in mind that it is the estab-
llshed law ot this sthte that "an otfioer may not olaim
or reaah any money without a law authorlelnghim to do
so, and clearly firin the eaount to-whioh he ia axtlt-
led.- 54 Tex. JUr. 511. In other norts, au ontloer
map not alelm e r00 Sor a partloular service readered
un$methe statute has preaaribed a tired fee for said
          Thib 1s the nale, wen though the fee or ea-
pensat& fixed Ia unreasonableor Inadequate. An offi-
oer may be required by law to perions speolfio senleee or
dleahargeadditional   dutiesSor whiah no eompanaatlonIS
proridwL 54 Texex,  Jur. pp. 550, 531.
          h&n,   It haa been ape&loally held by our
eourttsthat the rulea of law above annouuaed apply to
ieee of officers In suits Sor the oolleotionof dellIn-
quent.taxer,and that. rruahltatutee prescribingfee8
for pub110 oftioers are atrlat    eon8tme&, and aglmt
                                      statw YS. state
                                   ; grcxmds, 38 5. u:
(edI 1097, and auboritlem there sited.
          Artiale T332Is anuaually clear and unamblguoU6
statute pmsorlblng with oertalnty the exaot aount of
foes eaoh or t&e OifioeM aamed therein may reo6IYe for
the reepimtlvesenioes rendersd by eaoh In a suit brought      .
by the state of Texas, a "tarlag us&,* to Peeover dolti-
quent taxes on real property, The orflasrs named ny now
oolleat only the fee8 therein allowed, and under the eon-
dltbns mused ?hereln, unless othemlae provldod ln Sac-
tion 6 c& Article 7545b.
                                                         be
          The aourt oosts provi,dedfor in SsotLon 6, loa;~
itemfzsd a8 r0110war

          (al "All OOUd   COGtG, including co&e Of BerVlng
process, in eny twit hereafter brought by or in behalf of
any taxInS units for dollnqunnt taxec in w!iich suits
all Gther Laxin(:units hcving a delinquent tax 0laiPi
a&n   such porarty of (or) an: part thereof, have'been
lnzyleadod,(b) tw>ether -4th all expenses of foreolosure
sale, (c) and such roarmable nttcmcy*s fees as may be
incurred by the interpleader or Intervenlw taxIn& units,
not exceedixv-tw par cent 1105) of the anmunt sued for,
such attcmeys fees to br subjact to t!;eap;?rwal of the
court, (d) together with such reasonable expensea a# the
taxing units           may Inour in procuringdata end inforamtlo
NJ   to    the    name        identi.ty   and   loo&ion of neaeeoary
ties, (e) and i.nptiurlng nea~safuy legal deaerlp tf-
                                                    one
oi the propbrty, ahall be ahergeablc as court ooeta.'
                  Prior to the enaatment of the above quote4d'aoo-
tion      0 of Artloli,9545b, "all oourt ooat@ tlmt oould be
taxed agnlnetthe CeCendnnt in a sult.ofthis kind                   braught
by the etate were those epe8Ifled ln krtlole 7SSe,.ae
amelded; .The fees so spwlflsd Inoluded eaahand e?ery
kind of oftlolal eervloerenderad by each at the afflaen
      In eald artlole.
               SeatIon 6 authorizeeadditional ooste w k
          ngslnnt the defendant, but all OS sucliaddltloaal
          areellowedtothetulng       unitsmde pcrtlrdofew
          or that  InterPam. In this eonneetion,it Will be
          tht the ettokneyJ'8   We, not to exowd ten per aat
          of the amount sued for, 18 ellared to the Impleed-
          lntsrrcwingtax unita,   and not to the plaIntI.W.
                  It Ie true .._~_
                             that Ar?AoleA~5b
                                    - _                  Impotea
                                                         -       upon the
Dlstriat         clerkc’th*
                  a4dltional burden of isstung olt~tlonm
Sor eaoh taxlng.unltmade a party dettmdant which the
sherift or constablemuet 8ervel but no ad&Ional ocmpen-
6ntlon has 'beenprwlded in said section SOT his eeRla0.
Of uotu~a, if the lntereatedtaxlng units ere not made
partl.eadefendant,end they intervene, no cltatiqnoM
issued to nor aemed upon thmn.
                   Some additional, but not burdeneome, dutlea are
imoeed           upon the County httmney.   Fe nust either xaka all
 Eon.   G. A. Xalters, ).iay
                           25, 1939, Page 9



 other interested taxing units parties defendant or
 give them notice of the filing of the state's suit,by
 registered notice as provided in Section 2.

           In view of the plain language of all the sta-
 tutes pertinent to the subject and the established rules
 of law relating thereto, we conclude that the fees o$
  the respective offloera named in the question stated
  are fixed by Artiole 7332, as amended; that Artiole
  73455 allows no ad'dltlonalrecs to be oolleoted by the
  Mstriot Clerk; Sheriff, Constable or County Attorney,
  aa oompenaationfor any addltlmal service6 rendered and
  ocoassionedby said article. Bowever, it appears      that
  where the state or oounty ia made a party defendant in
  e suit brought by mme other taxlhg unit, or ii not
  msde a party and it is neoeasary for the etate or ooontI
  to Intertens in the su~itand the oounty attoraq doe8
  file a pled of intervintlonfor the state or oountI, he
  Is entitled to the attoxney*s $886 allowed on the percent-
  age basis provided ior in Seotion 6. In suah ah event,
  he rrouldnot be entitled to the fees provided ior in
  Artiale~7332,as amended.' The fees there provided for iilm
 are fo~bbrlngingthe suit, whf.le.theperoenakge Sees al-
  lawed .tohim in Seotlon 6 are for anawerlhgfor a befen-
  dant or ror interveningfor Me client, a taxiag uhit
  whhlchthe law makes it his duty to reprosent,     The actual
  aervloea.rendevodare eubatantlallythe 8ama, the purpose
                             against the taxpayer
  being to obtain a ,judguient                       dth a
' torealosureof lien on the property involved,yet it seem
  that the Legislature hae seen fit to diatlmish between
  the services rendered and prescribed a differentSee Sor
  eaoh service. Ae heretoforenoted,.the peraeatagefee 1s
  allowed to the impleaded or interveningtax unit, yet it
  Is speolflcallpauthorized to be aolleatedas vattorneI*s
  fees," and we believe a reasonable interpretationof the
  statute Is that the fee was intended to be given,    when
 collected, to the attorney representing the taxing unit
 in the suit.
Eon. C. ii.'~'alters,
                    :.'ay
                        25, 1939, Page 10


                 we tiii;ive
          I!oplnr;       Eiven you the infomatlon re-
cuestod, w3 are
                            Yours very truly